Citation Nr: 1538574	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  10-30 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD), effective prior to June 12, 2013.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), effective prior to June 12, 2013.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In June 2009, the RO implemented the Board's February 2009 decision granting service connection for PTSD, and assigned a 50 percent rating, effective September 26, 2005.  The RO denied entitlement to a TDIU in July 2010.  In November 2010, the RO granted service connection for left ear hearing loss assigning a 0 percent rating, effective July 22, 2010, but denied service connection for right ear hearing loss.  In August 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Board video conference hearing at the RO.

This case was previously before the Board in April 2013, at which time the Board remanded the claims on appeal for medical opinions.  Thereafter, in June 2015, the RO granted service connection for right ear hearing loss assigning a 0 percent rating, effective April 22, 2013, and an increased rating of 100 percent for PTSD, effective June 12, 2013.  Therefore, the issues of service connection for right ear hearing loss, and an increased rating for PTSD, and/or TDIU, effective June 12, 2013, are resolved and no longer in appellate status.  However, given that the RO has not assigned the highest possible rating for PTSD for the appeal period prior to June 12, 2013, and there is no record that the Veteran has withdrawn this claim, the issues of entitlement to an increased rating for PTSD higher than 50 percent and a TDIU prior to June 12, 2013 are still on appeal, along with the claim for a higher rating for hearing loss.  In addition, the hearing loss claim has been modified to reflect an increased rating higher than 0 percent for both ears, effective July 22, 2010, as noted in the June 2015 rating decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Veteran has been assigned a 100 percent rating for PTSD, effective June 12, 2013, the issues of entitlement to a rating higher than 50 percent for PTSD and a TDIU prior to June 12, 2013 remain on appeal.  Based on a review of the medical evidence of record, the Board finds that a medical opinion is warranted to resolve the issue of whether the Veteran was unemployable prior to June 12, 2013.  The record demonstrates that the Veteran stopped working in June 2010 and prior to that had numerous jobs over the years, which he contends he had to leave due to problems associated with his PTSD.  

The issue of entitlement to a rating higher than 50 percent for PTSD is inextricably intertwined with the issue of entitlement to a TDIU, as the schedular rating for PTSD is based, in part, on the Veteran's impairment in employment.

In addition, the record shows that there are VA treatment records from the VAMC in Muskogee/Tulsa that have not been associated with the VBMS or Virtual VA file.  The most recent supplemental statement of the case in June 2015 indicates that VA treatment records from the VAMC in Muskogee/ Tulsa dated through June 2015 were reviewed.  However, VBMS and Virtual VA records only reflect treatment records at this facility dated through November 2013.  The outstanding treatment records should be associated with the virtual record prior to resolution of the issues on appeal.  


Accordingly, the case is REMANDED for the following action:

1.   Make arrangements to obtain relevant VA treatment records from the Muskogee VA treatment facilities and Tulsa Outpatient Clinic dated since November 2013 and from the VAMC in Amarillo dated since April 2015.  If efforts to obtain the additional records are unsuccessful, make a formal finding on the unavailability of these additional records and notify the Veteran of this and explain any further actions VA will take regarding his claims.  38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Thereafter, provide for a VA medical examination and opinion to determine the impact of the Veteran's service-connected disabilities on the Veteran's ability to maintain gainful employment prior to June 12, 2013.  

The VA examiner is requested to provide an opinion as to the degree of occupational impairment attributable to the Veteran's service-connected PTSD, tinnitus, and bilateral hearing loss disabilities, and any side effects of medication taken for such disabilities, either alone, or in combination with each other, emphasizing what types of employment activities would be limited because of the service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In making these determinations, the examiner should take into account the Veteran's own assertions regarding the impact of his service-connected disabilities on his ability to work and perform daily living activities.  If the Veteran is considered unemployable as a result of his service-connected disabilities, the examiner also should attempt to determine from the record when the Veteran became unemployable.

In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition.  The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof.

It therefore is essential the designated examiner have opportunity to review the evidence in the claims file, including a complete copy of this decision and remand.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding whether the Veteran is unemployable as a result of his service-connected disabilities or because of some other reason. 

3.  Ensure the examiner's opinions are responsive to the questions asked. If not, take corrective action. 38 C.F.R. § 4.2.

4.  Determine whether referral is warranted to determine whether the Veteran is entitled to a TDIU on an extraschedular basis from September 26, 2005 to June 12, 2013.

5.  Then readjudicate the remaining claims of entitlement to a TDIU and entitlement to increased ratings for PTSD and bilateral hearing loss in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


